Citation Nr: 1549955	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the rate adjustment for improved death pension benefits based on a change of countable income for the 2010 and 2011 payment years was proper.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946 and from May 1947 to August 1947.  He died in November 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

The appellant had approximately $4,929 of countable annual income in 2010 and $5,188 of countable annual income in 2011.


CONCLUSION OF LAW

The reduction of improved death pension benefit payments to $250 per month in 2010 and $228 per month in 2011 was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a veteran of a period of war who died due to nonservice-connected disability generally may be entitled to an improved death pension equal to the maximum annual pension rate (MAPR) reduced by the surviving spouse's countable annual income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2015).  The MAPR is published in VA Manual M21-1 MR, Part I, Appendix B, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the twelve-month annualization period in which received, except for certain exclusions listed in 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  

The appellant reported gross wages from all employment at 63,567 Mexican pesos for 2010 and 66,912 Mexican pesos for 2011 on a March 2011 Improved Pension Eligibility Verification Report (VA Form 21-5018).  This equates to approximately $4,929 in annual countable income for 2010 and $5,188, using the United States Department of Treasury Foreign Currency Conversion Tool.  The appellant did not report any exclusions from income.

Based on the reported countable annual income, the Agency of Original Jurisdiction (AOJ) reduced the monthly payment for the appellant's improved death pension benefit to $258 per month in 2010 and $220 per month in 2011.  The MAPR remained at $7,933 for 2010 and the majority of 2011.  The MAPR was increased to $8,219, effective December 1, 2011, and the appellant's payment rate was increased to $252.  The appellant did not appeal that decision.

The Board finds the $258 rate of payment for 2010 and the $220 rate of payment for 2011 are accurate based on the appellant's reported annual income.  The Board acknowledges the appellant's argument that her increased salary is based upon cost of living adjustments in Mexico that are not in line with the actual increased cost of living in the country.  However, the law governing the rate of payments for improved death pension benefits is clear.  The MAPR must be reduced by the claimant's countable annual income, which the AOJ has done in this case.  38 U.S.C.A. §§ 1503, 1541(a); 38 C.F.R. §§ 3.3, 3.23.  While sympathetic to her claim, VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  Thus, the law is dispositive, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

An increased rate of payment for improved pension benefits for the 2010 and 2011 payment years is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


